DETAILED ACTION

This action is responsive to papers filed on 3/22/2022.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, 17-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Steube (U.S. Pub No. 2015/0235267) in view of Jurgenson (U.S. Pub No. 2020/0219312), and further in view of Moravetz (U.S. Pub No. 2015/0213778).
Regarding claims 1, 8, 15, Steube teaches capturing an image of an environment (Paragraph 0037), receiving the image of the environment (Paragraph 0037), determining situational contextual information in the image (Paragraphs 0037 and 0044), identify at least one non-intrusive location within the image (Paragraph 0052, Figure 3), and receive an advertisement asset based on the determined situational contextual information (Paragraphs 0018, 0052).
While Steube alludes to being able to perform shape detection (Paragraph 0054, identifying palm trees, two or more objects), Steube does not appear to specify performing shape detection on the at least one non-intrusive location to identify a shape of an object within the at least one non-intrusive location by executing an object segmentation algorithm to segment the object, selecting the object within the non-intrusive location, and receiving an advertisement asset based on the identified shape of the object.  However, Jurgenson teaches performing shape detection on the at least one non-intrusive location to identify a shape of an object within the at least one non-intrusive location by executing an object segmentation algorithm to segment the object (Paragraphs 0034-0035), selecting the object within the non-intrusive location (Paragraphs 0034-0035), and receiving an advertisement asset based on the determined situational contextual information and having a shape matching the identified shape of the object (Paragraphs 0068-0069).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to the shape detection and ad selection based on shape of Jurgenson to the system of Steube in order to more appropriately place advertisements in the most optimal of locations per ad.
Steube and Jurgenson do not appear to specify a location within the image that does not obstruct a user's view in a user's line of sight and is located on a peripheral area of the image.  However, Moravetz teaches an augmented reality environment (Paragraph 0019) in which advertising is displayed in a peripheral area of an image and does not obstruct a user’s view in a user’s line of sight (Paragraphs 0042-0043).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to display advertising in the systems of Steube and Holtzer in a peripheral area as taught by Moravetz in order to ensure that a user’s view of surroundings is not obstructed in a dangerous way.
Regarding claims 3, 10, 17, Steube does not appear to specify generating a three-dimensional point cloud of the object using data points in a coordinate system tracked through successive frames.  However, Jurgenson teaches generating a three-dimensional point cloud of the object using data points in a coordinate system tracked through successive frames (Paragraphs 0032, 0046, 0078).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate a three-dimensional point cloud into the shape detection already taught by the prior art as a three-dimensional point cloud is a conventional way to adequately generate shape detection for virtual or augmented realities.
Regarding claims 4, 11, 18, Steube teaches the situational contextual information includes at least one of: an ambient lighting condition of the environment, a noise level of the environment, a color of the object, or a subject of a content in the image (Paragraphs 0037 and 0044).
Regarding claims 5, 12, Steube teaches rendering the received advertisement asset in three dimensions (3D), and output the rendered received advertisement asset to the display in proximity of the non-intrusive location (Paragraph 0052).
Steube does not appear to specify outputting an advertisement as a function of a viewing angle of a user.  However, Jurgenson teaches outputting an advertisement as a function of a viewing angle of a user (Paragraphs 0060, 0062).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to show a 3D advertisement placed on an object as a function of a viewing angle in order for the advertisement to better conform to the object it’s been placed on.
Regarding claims 6, 13, Steube does not appear to specify tracking the non-intrusive location or an object in the environment.  However, Jurgenson teaches tracking points within any specific location in an environment (Paragraphs 0031-0032).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to track a location within an environment in order to keep an augmented reality up-to-date and seamless.
Regarding claims 7, 14, 20, Steube teaches an audio interface wherein the asset includes an audio file and the electronic device is configured to reproduce the audio file using the audio interface (Paragraph 0019).
Regarding claim 19, Steube teaches the selected advertisement asset is transmitted to another electronic device (Paragraph 0053).
Regarding claim 22, Steube teaches the advertisement asset is selected from a plurality of advertisement assets based on one or more of: lighting and color information in the situational context; or a physical location of a user (Paragraphs 0050-0052).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Steube (U.S. Pub No. 2015/0235267) in view of Jurgenson (U.S. Pub No. 2020/0219312), and further in view of Moravetz (U.S. Pub No. 2015/0213778), and further in view of Davis (U.S. Pub No. 2012/0290387).
Regarding claim 21, Steube does not appear to specify a similarity of the shape to the identified shape of the object is determined based on high dimensional vector analysis.  However, Davis teaches specify a similarity of the shape to the identified shape of the object is determined based on high dimensional vector analysis (Paragraph 0036, the use of the shape vectors for matching is considered to be a “high dimensional vector analysis”).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a vector analysis to specify shape similarity to ensure the accuracy of the shape matching capabilities of the system.

Response to Arguments
Applicant’s arguments are believed to have been addressed by the amended claim language above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL BEKERMAN whose telephone number is (571)272-3256.  The examiner can normally be reached on 9PM-3PM EST M, T, TH, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABHISHEK VYAS can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621